January 27, 2015




                                 JUDGMENT

                The Fourteenth Court of Appeals
    IN THE MATTER OF THE MARRIAGE OF GEORGIA M. GATOURA
            FOULARD AND MICHAEL WOLTER FOULARD

NO. 14-14-00949-CV

                    ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on October 6, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.

     We further order that mandate be issued immediately.

     We further order this decision certified below for observance.